Citation Nr: 1828721	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-24 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, bipolar disorder, depressive disorder and mood disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to March 1990.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for a mental condition.  The Veteran filed a notice of disagreement (NOD) in June 2009.  The RO issued a statement of the case (SOC) in June 2014, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.  

In March 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


REMAND

The Board's review of the claims file reveals that further action on this claim, prior to appellate consideration, is required.

The Veteran's essential contention is that he developed an acquired psychiatric disorder during active service, as a result of being isolated and belittled by superior officers.  During his March 2018 Board hearing, he testified that during service, he began having trouble sleeping and with his mood, that he began binge eating, and that he was aggressive at times.  He reported seeing a psychiatrist on base between six and eight times; however, records of this treatment were not obtained with his service treatment records (STRs).  Hence, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file any outstanding STRs, following the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.   

Also, the Veteran reported that after his separation from service, he continued to have problems with his mental health, and that the problems became progressively worse, until at some point, a friend told him that he could seek treatment at a VA facility.  At that time, he sought treatment at the Philadelphia VA Medical Center (VAMC).  Currently, the record contains records of VA treatment dated from May 2007 to November 2011 from the Philadelphia and Los Angeles VAMCs.  Additional VA treatment records dated from June 2005 through November 2005 were obtained with the Veteran's records that were obtained from the Social Security Administration (SSA).  These records indicate that the Veteran had prior VA treatment, including hospitalizations, for mental health issues. Accordingly, the AOJ should obtain all outstanding records VA evaluation and/or treatment of the Veteran dated prior to May 2007 and since November 2011.  See 38 C.F.R. § 3.159(c)(2) (2017).  

Additionally, the SSA records associated with the claims file indicate that the Veteran also received mental health treatment through Steininger Berlin, a private facility.  Attempts to obtain these identified private treatment records must be made on remand.  See 38 C.F.R. § 3.159(c).

Therefore, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, the records of private mental health treatment from Steininger Berlin (referenced above).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

Finally, after associating with the claims file all outstanding, pertinent records and/or responses received, the AOJ should arrange for the Veteran to undergo VA examination to obtain appropriate etiology opinion(s).  In this regard, VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to decide the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

As noted, evidence of record confirms that the Veteran has current psychiatric diagnoses and he has asserted experiencing psychiatric symptoms and stressful experiences in service, but there is no medical opinion addressing whether any diagnosed psychiatric disability is etiologically related to active service.  Under these circumstances, the Board finds that the requirements to obtain a VA examination and medical etiology opinions are met.  Id.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file any outstanding STRs, following the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA in- and out-patient mental health evaluation and/or treatment of the Veteran from the Philadelphia VAMC (dated prior to May 2007), and from the Los Angeles VAMC (dated since November 2011). Follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information concerning, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records, to specifically include mental health treatment records from Steininger Berlin.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental health examination, by a psychologist or psychiatrist, to obtain information as to the nature and etiology of all current psychiatric disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies to include psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disorder(s)-to include schizoaffective disorder, bipolar disorder, depressive disorder and a mood disorder-currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disorder, the examiner should  provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service;  (b) if a psychosis, was present to a compensable degree within the first post-service year; or (c) is otherwise medically-related to the Veteran's active service-to include as a result of being isolated and belittled by superior officers, as alleged.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence, and lay assertions as to the nature, onset and continuity of symptoms-to include competent assertions as to the Veteran having symptoms of trouble sleeping and trouble with moods, that he was binge eating, and that he was aggressive at times.  In addressing these assertions, the examiner should also address evidence in the Veteran's STRs and service personnel records, including evidence of problems with obesity and being absent without leave, consistent with his assertions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the electronic claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012)  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



